Citation Nr: 1712727	
Decision Date: 04/19/17    Archive Date: 04/26/17

DOCKET NO.  10-04 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right arm disorder (to include right shoulder), to include as secondary to the service-connected lumbar myositis with herniated nucleus pulposus and bilateral radiculopathy.

2.  Entitlement to service connection for a left arm disorder (to include left shoulder), to include as secondary to the service-connected lumbar myositis with herniated nucleus pulposus and bilateral radiculopathy.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. B. Kass, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1981 to December 1988.

This matter comes before the Board of Veterans' Appeals (Board) from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In May 2015, the Board denied the Veteran's entitlement to service connection for his bilateral arm disabilities on a secondary basis.  In addition, the Board denied entitlement to service connection for his neck disability on a secondary basis.

The Veteran subsequently appealed the May 2015 decision to the United States Court of Veterans Claims (Court).  In a May 2016 Joint Motion for Remand (Joint Motion), the parties agreed to vacate the Board's decision and remand the claims for further development.  

In June 2016, the Board remanded the bilateral arm disability claims in accordance with the Court's Joint Motion and denied entitlement to service connection for his neck disability.  The remaining claims have since returned for further appellate consideration.


FINDINGS OF FACT

1.  The Veteran's right arm disability is not causally or etiologically related to active service, and is not caused or aggravated by his service-connected low back disability.

2.  The Veteran's left arm disability is not causally or etiologically related to active service, and is not caused or aggravated by his service-connected low back disability.


CONCLUSIONS OF LAW

1.  The criteria to establish entitlement to service connection for a right arm disability, to include secondary to service-connected disabilities, have not been met.  38 U.S.C.A. §§1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).

2.  The criteria to establish entitlement to service connection for a left arm disability, to include secondary to service-connected disabilities, have not been met.  38 U.S.C.A. §§1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act (VCAA)

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§3.102, 3.156(a), 3.159, 3.326(a) (2016). 

In this case, VA has satisfied its duty to notify and its duty to assist.  The RO provided a May 2008 pre-adjudicatory letter to the Veteran that apprised him of the type of evidence and information needed to substantiate his claim and of his and VA's respective responsibilities in obtaining this supporting evidence.  

In addition, the Veteran's claims file contains his service treatment records (STRs), post-service VA medical records, and the Veteran's statements in support of the claim.  Nothing in the record identifies additional, potentially relevant records that could be obtained.  Therefore, VA has also complied with its duty to obtain available records.  38 U.S.C.A. § 5103(a).  

The duty to assist includes providing an examination when the record indicates a claim may have merit but is insufficient to decide the matter.  38 U.S.C.A. § 5103A.  He was afforded a VA examination in August 2016.  Accordingly, VA has complied with its duty to assist in developing this claim.  38 C.F.R. § 3.159 (c). 

The Veteran has not identified, and the record does not otherwise suggest, any additional existing evidence that is necessary for a fair adjudication of this claim that has not been obtained and that is obtainable.  He has received all essential notice and has had a meaningful opportunity to participate effectively in the development of this claim.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  VA's duties to notify and assist him with this appeal have been satisfied.

II.  Laws and Regulations - Service Connection

The Veteran asserts that he has bilateral arm disabilities are related to his service-connected back disability.  

Service connection is granted for disability resulting from disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (a) (2016).  Additionally, service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).  

Entitlement to service connection benefits is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the medical "nexus" requirement).  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); C.F.R. § 3.303 (a) (2016).

Secondary service connection may be granted for a disability that is proximately due to, or aggravated by, a service-connected disease or injury.  38 C.F.R. § 3.310 (2016).  In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge). 

Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 

When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau at 1376-77.

The Board must assess the credibility and weight of evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The Federal Circuit recognizes that the Board had an inherent fact-finding ability.  Jefferson v. Principi, 271 F.3d 1072, 1076 (Fed. Cir. 2001); see also 38 U.S.C.A. § 7104(a).  As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth at 38 U.S.C.A. § 5107 (West 2014).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

III.  Service Connection

In this case, the Veteran is not seeking direct service connection for his bilateral arm disabilities.  Although he satisfies the first element of a service connection claim - a current disability, he cannot satisfy the second element, in-service injury or occurrence.  First, the Veteran contends his current bilateral arm disabilities are secondarily service connected and not directly related to active service.  See May 2008 statement.  Moreover, the evidence does not suggest or indicate a relationship to active duty service, except for the fact that the Veteran has filed a claim to service connect these disabilities.  Thus, an analysis for direct service connection cannot continue since the Veteran is unable satisfy the second element.  

However, service connection for the Veteran's bilateral arm disabilities is also unwarranted on a secondary basis.

The record reflects that the Veteran has current bilateral arm disabilities, which he attributes to his service-connected back disability.  See May 2008 statement and August 2016 VA Examination report.  Therefore, he satisfies the first element of a secondary service connection claim - a current disability, and the second element of a secondary service connection claim - a service-connected disability.  

However, the record does not support the third element - a nexus (or connection) between each current disability and a service-connected disability.  

During the course of this appeal, the Veteran was afforded an August 2016 VA examination.  The examiner clarified that what the Veteran refers to as upper extremity pain is shoulder pain and left elbow pain.  Since the left elbow was already service connected, it was not evaluated.  The examiner noted there was no diagnosis prior to the VA examination for the shoulder or upper extremity and no evidence of upper extremity radiculopathy.  The Veteran reported his bilateral shoulder pain started when he separated from service.   

The examiner determined the Veteran's bilateral arm disabilities were less likely than not secondary to his service-connected disabilities.  In making this determination, the examiner also addressed specific entries in the record on which the Board had requested comment.  First, the examiner noted that the June 2008 VA examination report was not a spine evaluation, but rather, for chronic neck pain, meaning the examination did not involve the lower back.  Second, the February 2008 VA treatment record documenting upper back pain due to paravertebral muscles strain was due to an upper back condition that was evaluated in June 2008, and there was no shoulder condition or upper extremity radiculopathy at the time.  In addition, the March 2014 x-rays documenting triceps insertion enthesopathy related to the Veteran's service-connected left elbow and not a bilateral shoulder disability.  The evidence shows that the service-connected disabilities were anatomically and pathophysiologically unrelated to his bilateral arm disabilities.  

The examiner concluded that the bilateral shoulder DJD or arthritis was less likely as not related to service or aggravated by service because this condition was diagnosed several years after service and was due to the normal progression of the aging process.  The STRs were silent for shoulder complaints.  Since his current bilateral arm disabilities were diagnosed over 20 years after separation, the examiner ultimately found it was less likely than not that the Veteran's bilateral arm disabilities were related to service.  Accordingly, the bilateral arm disabilities were less likely as not caused or aggravated by any service-connected disabilities.  

The Veteran, as a lay person, is competent to report observable symptoms of bilateral arm pain.  See Layno v. Brown, 6 Vet. App. 465, 467-69 (1994).  However, as a layperson, the Veteran is not competent to comment on its etiology because that is a complex medical question, and requires specialized training or expertise in medicine to etiologically relate a medically complex disorder.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The Board finds the August 2016 medical opinion, as a whole, highly probative on the question of a nexus between current disabilities and the Veteran's service-connected disabilities.  The examiner had the benefit of reviewing the Veteran's entire claims file, which includes the Veteran's available STRs, post-service medical evidence, his medical history, and lay statements.  See Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion" even when the rationale does not explicitly "lay out the examiner's journey from the facts to a conclusion") (citing Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012) (noting that the law imposes no reasons-or-bases requirement on examiners)).  In addition, the examiner's opinion relied on sufficient facts and provided rationale and sound reasoning for the opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Moreover, the examiner provided a likely alternative etiology, which was not related to service or a service-connected disability.  

For these reasons, the Board concludes that the evidence weighs against the existence of a nexus between the Veteran's current bilateral arm disabilities, and any service-connected disability.

V.  Conclusion

The Board is grateful for the Veteran's honorable service.  However, given the record before it, the Board finds that the evidence supporting this claim does not rise to the level of equipoise.  See Skoczen v. Shinseki, 564 F.3d 1319, 1323-29 (Fed. Cir. 2009) (interpreting section 5107(a) to obligate a claimant to provide an evidentiary basis for his or her benefits claim, consistent with VA's duty to assist, and recognizing that "[w]hether submitted by the claimant or VA ... the evidence must rise to the requisite level set forth in section 5107(b)," requiring an approximate balance of positive and negative evidence regarding any issue material to the determination). 

Rather, the preponderance of the evidence is against finding that his current bilateral arm disabilities are related to service, or his service-connected disabilities.  38 C.F.R. §§ 3.303, 3.310.  For these reasons, the benefit-of-the doubt standard of proof does not apply and service connection for bilateral arm disabilities must be denied.  See 38 U.S.C.A. § 5107 (b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).  


ORDER

Service connection for right arm disability is denied.

Service connection for left arm disability is denied.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


